SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q – QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [x] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2012 Or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-8952 SB PARTNERS (Exact name of registrant as specified in its charter) New York 13-6294787 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1 New Haven Avenue, Box 3, Suite 102A, Milford, CT. (Address of principal executive offices) (Zip Code) (203) 283-9593 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[ X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. [ ] large accelerated filer[ ] accelerated filer[X] non-accelerated filer[ ] small reporting company Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). [ ] Yes[X] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.[ ] Yes [ ] No Not Applicable APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Not Applicable SB PARTNERS INDEX Part I Financial Information Item 1 Financial Statements Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 (audited) 1 Consolidated Statements of Operations (unaudited) for the three and nine months ended September 30, 2012 and 2011 2 Consolidated Statements of Changes in Partners' Deficit (unaudited) for the nine months ended September 30, 2012 3 Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2012 and 2011 4 Notes to Consolidated Financial Statements (unaudited) 5 – 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 8 – 10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 11 Item 4T Controls and Procedures 11 Part II Other Information 11 Signatures 12 Exhibit 31 13-14 Exhibit 32 15 1 ITEM 1. FINANCIAL STATEMENTS SB PARTNERS (A New York Limited Partnership) CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) Assets: Investments - Real estate, at cost Land $ $ Buildings, furnishings and improvements Less - accumulated depreciation ) ) Investment in Sentinel Omaha, LLC, net of reserve for fair value of $0 and $3,346,444 at September 30, 2012 and December 31, 2011, respectively - - Other Assets - Cash and cash equivalents Cash in escrow Other Total assets $ $ Liabilities: Mortgage note and unsecured loan payable $ $ Accounts payable Tenant security deposits Accrued expenses Total liabilities Partners' Deficit: Units of partnership interest without par value; Limited partner - 7,753 units ) ) General partner - 1 unit ) ) Total partners' deficit ) ) Total liabilities and partners' deficit $ $ See notes to consolidated financial statements 2 SB PARTNERS (A New York Limited Partnership) CONSOLIDATEDSTATEMENTS OF OPERATIONS (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, Revenues: Base rental income $ Other rental income Interest on short-term investments and other 9 14 31 Total revenues Expenses: Real estate operating expenses Interest on mortgage notes and unsecured loan payable Depreciation and amortization Real estate taxes Management fees Other Total expenses Loss from operations ) Equity in net income (loss) of investment ) ) Reserve for value of investment ) ) Loss from continuing operations ) Loss from discontinued operations - - - ) Net loss ) Loss allocated to general partner ) Loss allocated to limited partners $ ) $ ) $ ) $ ) (Loss) earnings per unit of limited partnership interest (basic and diluted) Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $
